IN THE SUPREME COURT OF THE STATE OF DELAWARE

KRISHNA KUMAR,1                                 §
                                                §
       Plaintiff Below,                         §    No. 74, 2021
       Appellant,                               §
                                                §    Court Below—Court of Chancery
       v.                                       §    of the State of Delaware
                                                §
KEYUR MODI,                                     §    C.A. No. 2019-0622 SEM
                                                §
       Respondent Below,                        §
       Appellee.                                §

                                 Submitted: March 19, 2021
                                  Decided: March 29, 2021

Before VALIHURA, VAUGHN, and TRAYNOR, Justices.

                                       ORDER

       (1)     The appellant filed this appeal from a Master in Chancery’s order, dated

February 19, 2021, which denied his motion for a new trial. On March 10, 2021, the

Senior Court Clerk issued a notice directing the appellant to show cause why the

appeal should not be dismissed based on this Court’s lack of jurisdiction to consider

an appeal from a Master’s order. In response to the notice, the appellant attempts to

argue certain grounds for reversal and states various circumstances that delayed or



1
  In the Court of Chancery, the plaintiff-appellant identified himself as Krishna Chilaka, and the
matter is captioned Chilaka v. Modi, C.A. No. 2019-0622 SEM. In his notice of appeal, the
plaintiff-appellant identifies himself as Krishna Kumar. This Court has captioned the case using
the plaintiff-appellant’s name as it appears in the notice of appeal, but we note that the plaintiff-
appellant has provided no explanation for the name change.
made more difficult his filings in the litigation.

       (2)    This Court lacks jurisdiction to hear an appeal directly from a decision

of a Master in Chancery.2 The appellant’s right to review of the Master’s order was

to a judge in the Court of Chancery.3 Having failed to pursue such review, the

appellant waived his right to any further review or appeal.4

       NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rule 29(b),

that the appeal is DISMISSED.

                                           BY THE COURT:


                                           /s/ James T. Vaughn, Jr.
                                                 Justice




2
  Kalil v. Kalil, 2018 WL 1915123 (Del. Mar. 12, 2018).
3
  In re Estate of Webb, 2011 WL 4838972 (Del. Oct. 12, 2011).
4
  Id. (citing DEL. CT. CH. R. 144).

                                              2